      Case 4:17-cv-02936 Document 166 Filed on 10/26/20 in TXSD Page 1 of 2
                                                                           United States District Court
                                                                             Southern District of Texas

                                                                                ENTERED
                                                                              October 26, 2020
                         UNITED STATES DISTRICT COURT
                                                                             David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

 FEDERATION OF STATE MASSAGE                     §
 THERAPY BOARDS,                                 §
                                                 §
                     Plaintiff,                  §
 v.                                              §
                                                 §
 MENDEZ MASTER TRAINING CENTER,                  §     Civil Action No. 4:17-cv-02936
 INC., MMTC TEXAS, INC., TESLA SHEN              §
 MENDEZ (f/k/a YI LING “Elaine”                  §
 MENDEZ), JORGE MENDEZ, HUA SUN,                 §
 DAVID LIN, and JOHN DOES 1–5,                   §
                                                 §
                     Defendants.                 §

                            JUDGMENT BY CONFESSION

       Having considered the Settlement Agreement of the parties in this case, including

the Affidavits of Confession of Judgment of Tesla Mendez and Jorge Mendez, the Court

finds as follows:

       1.    Tesla Mendez (f/k/a Yi Ling “Elaine” Mendez) and Jorge Mendez Tesla

(collectively the “Mendez Defendants”) are Defendants in this action.

       2.    The parties entered into a Settlement Agreement in June 2019. The Mendez

Defendants have not complied with the Settlement Agreement by not making monthly

settlement payments as required.

       3.    Pursuant to the Settlement Agreement and the Affidavits of Confession of

Judgment of Tesla Mendez and Jorge Mendez, the Mendez Defendants each confessed

judgment voluntarily and with advice of counsel in favor of Plaintiff Federation State

Massage Therapy Board in the amount of $450,000.00. This amount represents damages
    Case 4:17-cv-02936 Document 166 Filed on 10/26/20 in TXSD Page 2 of 2




due to Plaintiff Federation State Massage Therapy Board arising out of the facts and causes

of action set forth in Plaintiff’s Amended Complaint filed May 21, 2018.

      4.      The Court therefore enters judgment in favor of Plaintiff Federation State

Massage Therapy Board. The Court further ORDERS, ADJUDGES, DECREES, and

DECLARES that Federation State Massage Therapy Board recover:

            a) The sum of $450,000.00 from Tesla Mendez (f/k/a Yi Ling “Elaine”
               Mendez) and Jorge Mendez Tesla jointly and severally. Post judgment
               interest on the amounts awarded herein shall accrue; and

            b) Post-judgment interest on all monetary sums awarded Federation State
               Massage Therapy Board herein at the amount of 0.15 percent, computed
               daily and compounded annually, from and after the date of this judgment
               until it is satisfied.

      5.      Plaintiff Federation State Massage Therapy Board shall pay all costs of court

in connection with the entry of this Judgment by Confession.

       6.     All relief not expressly granted herein is DENIED. It is further ORDERED

that this judgment is immediately enforceable and all writs and process necessary or

appropriate for the enforcement or collection of this judgment may issue as necessary.

      7.      This judgment is final and disposes of all claims and all parties.

      Signed this 26th day of October, 2020.




                                              Nancy Atlas
                                              Senior United States District Judge
                                                         NAN Y F. ATLAS
                                                SENIOR UNI   STATES DISTRICT JUDGE
